Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-19-00630-CV

                   IN THE INTEREST OF A.O.G. AND A.J.G., Children

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA02451
                     Honorable Charles E. Montemayor, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s termination order is
AFFIRMED.

       We order that no costs be assessed against appellant, J.P., because he is indigent.

       SIGNED February 26, 2020.


                                                 _____________________________
                                                 Beth Watkins, Justice